August 5, 2011 VIA EDGAR Mr. Edwin Kim United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: BTHC XV, Inc. Current Report on Form 8-K/A, filed June 29, 2011 Annual Report on Form 10-K/A, filed June 29, 2011 Quarterly Report on Form 10-Q/A, filed July 1, 2011 File No. 0-52808 Dear Mr. Kim: This will confirm the telephone conversation you had with my colleague, Timothy French, on August 4, 2011 regarding the timing of the responses of our client, BTHC XV, Inc. (the“Company”), to the comments contained in your letter to the Company, which was dated July 22, 2011. As per the telephone conversation, the Company has informed me that it will respond to your comments on or before August 19, 2011.I understand this is acceptable to the Staff. Please email me at wzheng@blankrome.com if you have any questions. Very truly yours, /s/ William Zheng William Zheng
